Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The combination of elements set forth in claim 19, particularly the one or more cantilevers that hold the joist hanger away from the first wood structural support member, and wherein the one or more cantilevers pass through the one or more drywall panels and are supported by the first wood structural support member and support the joist hanger, is not found or fairly suggested in the prior art of record.
In Stratton (U.S. Patent 5,058,358), a fastener 44 passes through a support surface 38 and into what appears to be a second structural support member to support a joist hanger 10, but the fastener is supported by the support surface 38 and cannot be said to be a cantilever, and the surface 38 is not drywall having negligible dowel bearing strength as claimed.
In Timony (U.S. PGPub 2005/0155307), one or more cantilevers 130a, 130b pass through a rigid foam panel 115b and into a structural support member 150 to support a joist hanger 165 away from the support member 150 as shown in figures 1-7.  The foam panel 115b has negligible bearing strength compared to the structural member 150; however, the structural member 150 is concrete and it would not have been obvious to one of ordinary skill in the art at the time of the invention to substitute wood for the concrete.  Further, it would not have been obvious to modify the embedded portion 140 of the cantilever to be supported by a wood structural support member as claimed.  In the embodiment of figures 8-9, the fasteners 209a, 209b are not cantilevered, the cantilevers 230a, 230b do not hold the joist hanger 265 away from the 
Claims 1 and 15 recite a first plurality of fasteners instead of cantilevers, but are otherwise similar to claim 19 and allowable over the prior art for at least the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Eileen D Lillis can be reached at 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                              
Russell D. Stormer
Patent Reexamination Specialist
Central Reexam Unit 3993
571-272-6687

Conferee:/E.D.L/                SPRS, Art Unit 3993     

Conferee:  /PCE/